Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 5/4/2021 in response to the Office Action of 2/4/2021 is acknowledged and has been entered.  
Claims 14-16, 18-19, 21-23, 25-27 are pending. Claims 7, 9, 17, 20, 24 have been cancelled.  Claims 26-27 are newly added.
Claim 14 has gave been amended to include the limitations of claims 20 and 24 each previously dependent on claim 14.  Further Amendments to claims 14-16 overcome the previous rejection under 112b.  In addition claim 19 has been amended.  
Claims 14-16, 18-19, 21-23, 25-27 are pending and examined in view of the elected species: MAA as the type of coating. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 22 and  26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In this case, independent claim 14 is limited to specific hydrophilic coating compounds while dependent claims 22 and 26 appear to broaden the scope as they include additional one or more functional groups   Appropriate correction and clarification is needed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 14-16, 18-19, 21-23, 25-27 are  rejected under 35 U.S.C. 103 as being unpatentable over Geddes et al in view of  Chou et al and in further view of Lee et al (all of record). 
Chou et al.  teach throughout the patent and especially in Abstract, nanoparticle structures fabrication (fig.14) and methods for applications in biological sensing that can be in vitro as for example detecting proteins, DNA in biological samples [0013] , wherein the method  can be implemented in a multi-well format which reads on the instant providing a  plate comprising a multiplicity of wells wherein nanoparticles are in plates. [0179]. Such multi-well format plates are used in HTS. Chou et al. teach the nanoparticles comprise metallic structures having plasmonic metals [0081] as for example gold [0081], silver [0102] (instant claim 18) and having various shapes including elliptical, pyramidal etc., see claim 12,24 (instant claim 25). Chou et al.  teach the nanoparticles are coated with an adhesive layer i.e. MAL element 160 of Figure 4 [0143]-[0146], wherein the adhesive layer comprises  polyethylene glycol or polylactic acids [0149] which reads on the instant hydrophilic coating.  Such hydrophilic coating comprises a head group as for example SH , COOH  and a terminal group comprising capture agent reactive groups as for example NHS, -NH2 , -SH [0147] (instant claim 22).  Chou et al. teach coupling a receptor having affinity for a target molecule to the multiplicity of metallic structures (Fig.5) and introducing an aqueous solution as for example blood, etc [0051][0188] comprising the target molecule [0052] for binding to the binding receptor to form a binding receptor/target complex, Chou et al.  teach using  in vitro detection fluorescence based methods for detecting analytes [0182] which reads on the instant using electromagnetic energy to excite the fluorophore; and measuring the emissions from the target molecule [0183]-[0187] [0175]- [0177] as measuring fluorescence necessarily requires emissions caused by excitation of the fluorophore with electromagnetic energy. Regarding claim 23, Chou et al. teach the molecular adhesion coating layer acts like a spacer wherein its thickness can is optimized for optimal fluorescence [0142] wherein the thickness can be for example 1.7 nm [0148] (instant claim 23). 
Chou et al is silent regarding the hydrophilic coating is mercaptoacetic acid (MAA) wherein the methods include high throughput  screening, wherein emission enhancement may be observed at distances according to the type of fluorophores, as for example when a fluorophore is positioned from about 5nm to about 50nm.   It is noted that MAA.is also known as thioglycolic acid , also as evidenced by the instant specification and does not specifically teach using metallic nanostructures to enhance emission from fluorophores 
Geddes et al 
Specifically, Geddes et al teach providing a well plate used in HTS systems comprising a multiplicity of wells and  introducing metallic structures into the wells, wherein the particles are coupled to a binding receptor, wherein the wells comprise material as for example glass, polymeric material (col 3 lines 47-49) (instant claim 19). Geddes et al teach the emission enhancement may be observed at distances according to the type of fluorophores to be detected and the type and shape of the material (col7 lines 64-67), as for example when a fluorophore is positioned from about 5nm to about 30nm (col 8 lines 1-9), wherein the metallic structures can be fabricated to provide any shape that provides at least one apex area of metallic surface wherein the apex areas are preferably arranged so that one apex areas is opposite from another apex area and aligned to cause the reactive zone to be positioned therebetween (col.9 lines 19-27) (instant claim 27) . 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have applied  the hydrophilically-coated nanostructure particles comprising at least a plasmonic metal of Chou et al. to  a multi-well plate for HTS wherein the plate comprises plastic, glass (instant claim 19) as taught in Geddes et al.  One would be motivated to do so as Chou et al. teach the method  can be implemented in a multi-well format [0179] and because Geddes et al  teach the nanostructures can be applied to a surface used in the detection system (col 3 lines 8-20).
Chou et al. and  Geddes et al  are silent regarding the hydrophilic coated metal nanostructures are coated with thioglycolic acid aka MAA. 
Lee et al is relied on the teachings throughout the patent, of surface modified metal i.e. silver, gold  [0016] nanoparticles, wherein the surface of the metal    Lee et al. teach  modifying the surface of the metal nanoparticle with a modifying material can be coupled to the metal surface via a thiol group as for example  thioglycolic acid  [0018][0042].   
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used thioglycolic acid as a hydrophilic coating agent of the plasmonic nanostructures  of Chou et al. in the method Geddes et al .  One would be motivated to do so to as thioglycolic acid is a hydrophilic coating agent as taught in Lee et al.  having suitable structures for coating the metal nanoparticles of Chou et al.  i.e. comprise a functional group that can attach to the plasmonic nanoparticles, a spacer and  a carboxylic acid group that can attach to for example a protein capture.   
It would have been prima facie obvious, before the effective filing of the claimed invention to have further optimized the thickness of the hydrophilic coating i.e. thioglycolic acid  because the thickness adds to the distance between the fluorophore from the metallic structure wherein such distance is an important variable for determining the optimum emission enhancement as taught in Geddes et al. 
As emission enhancement is influenced by several variables including metallic distance between the fluorophore and the metallic structure and variables that influence such distance as well as geometrical shapes/arrangements,as taught in Geddes et al.,   absent unexpected results, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. .  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine 
Regarding claims 25, Chou et al. teach the metallic structures can have a pyramid shape which reads on the metallic structure having an apex and  it would have been prima facie obvious, before the effective filing of the claimed invention to have positioned the structures of Chou et al. wherein the hydrophillic coat is thioglycolic acid  as taught in Geddes et al because Geddes et al teach any shape metallic nanostructures having an apex  are capable of being positioned in the claimed geometric configuring.  One would be motivated to do so to as  the type and shape of the metallic material (Geddes et al, col7 lines 64-67) are important variables for determining the distances between the fluorophore and the metallic structure for improved shapes and arrangements wherein the distance is also an important variable for obtaining emission enhancement.  
Since  the MAA-hydrophilically coated nanoparticles are indistinguishable from that claimed, they would necessarily have the same properties as claimed s i.e. increase the brightness of close proximity fluorophore and photostability by locally enhanced excitation  (instant claim 15), reduced the volume of the aqueous solution comprising fluorophore or target molecule  (instant claim 16) increase aqueous dispensability over the metallic structures (instant claim 21) in the method of Geddes et al teach as such properties are  considered inherent property of the claimed In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990.   Further the process of Geddes et al using MAA-hydrophilically coated nanoparticles  is the same as claimed and directed to the same purpose, therefore the results are inherent. See MPEP 2112.02.
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14-16, 18-19, 21-23, 25-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US PAT 8,722,428  referred as ‘428 in view of  Chou et al. and  Lee et 
Both applications are drawn to methods for detecting emissions from excited  molecule in an aqueous sample, the method comprising substrates i.e. glass polymeric material, and positioning at least one excitable molecule near the meatalized layer at a distance from 5-30 nm: wherein the metallic structures comprise plasmonic metal i.e. 
‘428 do not claim providing a well plate used in a High Throughput Screening (HTS) system comprising a multiplicity of wells; forming a multiplicity of metallic structures in the wells, and using the method fro detecting a target in an aqueous sample in sandwixh assay by  coupling a binding receptor having affinity for a target molecule to the multiplicity of metallic structures, wherein the metalized layer is coated with a hydrophilic layer, these features are taught in Chou et al as explained above.  
Chou et al and Lee et al are  relied upon as in the 103 rejections above. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used a multi-well plate for HTS wherein the plate comprises plastic, glass as claimed in ‘428 to detect a target in a sandwich assay using a detection reagent labeled with a fluorophore  as taught in Chou et al because both the methods of  Chou and ‘428  have applications in biological sensing wherein the biological sensing includes detecting proteins in an aqueous solution.comprising.  One would be motivated to do so as the methods of both Chou et al and ‘428 comprise measuring  emission from a fluorophore in the same proximity to the metal,  One would be motivated to do to increase throughput.  
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used thioglycolic acid as taught in Lee et al  as the coating material of the metalic structure of  ‘428  in view of Chou et al.   One would be motivated to do so to as  thioglycolic acid is a hydrophillic coating agent that have suitable structures for coating the metal nanoparticles of ‘428  in view of Chou et al.  i.e. comprise a functional 
Response to applicant arguments
Applicant arguments have been considered but not found persuasive.  
Applicant arguments regarding the reference of Zhu are moot in view of the new grounds for rejections.  
In response to Applicant arguments that the hydrophilic coating of Lee would render the particles of Chou unsatisfactory, it is initially noted that the rejection is not limited to the 2 references cited by applicant i.e. Chou and Lee.  Further, in contrast to Applicant arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and not is it that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  See MPEP 2145.
In this case the hydrophilic coating of Lee is suitable as set forth by the criteria of Chou i.e.comprise a functional group that can attach to the plasmonic nanoparticles, a spacer and  a carboxylic acid group that can attach to for example a protein capture, and the combined teachings of the references Geddes et al in view of  Chou et al and in further view of Lee et al.,  would have suggested to those of ordinary skill in the art that nanostructures coated with hydrophilic coatings can advantageously change the surface charges and wetting properties to function as a nanosensor as taught in Chou [0132] and are compatible with aqueous samples as taught in Chou [0051] and Lee Geddes et al. (col1).   
In response to applicant arguments that one of ordinary skill would not be motivated to further improve Geddes et al., it is noted that Geddes et al does not teach away from further improvements as.Geddes et al  suggests to one or ordinary skill that emission enhancement may be observed at distances according to the type of fluorophores to be detected and the type and shape of the material (col7 lines 64-67). Conclusion
All other objections and rejections recited in the Office Action of 2/4/2021 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641